     Case 2:20-cv-00484-JAM-DB Document 11 Filed 11/02/20 Page 1 of 3


1    Scott S. Shepardson, State Bar No. 197446
     sshepardson@ongaropc.com
2    Marlene Leiva, State Bar No. 108454
     mleiva@ongaropc.com
3    ONGARO PC
     1604 Union Street
4    San Francisco, CA 94123
5    T: 415.433.3900
     F: 415.433.3950
6
     Attorneys for Defendant
7    FCA US LLC
8
9                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
12    CHRISTOPHER HENDRICKSON,                  Case No. 2:20-cv-00484-JAM-DB
      an individual,
13                                              ORDER GRANTING THE
                   Plaintiff,                   PARTIES’ JOINT REQUEST TO
14                                              CONTINUE OCTOBER 30, 2020
            v.                                  DEADLINE TO FILE
15                                              SETTLEMENT/DISMISSAL
      FCA US LLC; and DOES 1-20,                DOCUMENTS
16    inclusive,
17                 Defendants.
18
19                                              Trial Date: Not Yet Set
20
21
22         On October 30, 2020, the Parties filed a “Joint Request to Continue October
23   30, 2020 Deadline to File Settlement Dismissal Documents.” The Court, having
24   considered the Parties’ stipulation and request that the deadline to finalize the
25   settlement and submit a stipulation for dismissal, grants the Parties’ request.
26
27
                                               -1-
28
          ORDER GRANTING THE PARTIES’ JOINT REQUEST TO CONTINUE THE OCOTBER 20, 2020
                    DEADLINE TO FILE SETTLEMENT/DISMISSAL DOCUMENTS
     Case 2:20-cv-00484-JAM-DB Document 11 Filed 11/02/20 Page 2 of 3


1
2
3    IT IS SO ORDERED
4
     DATED: November 2, 2020        /s/ John A. Mendez
5
                                    THE HONORABLE JOHN A. MENDEZ
6                                   UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           -2-
28
        ORDER GRANTING THE PARTIES’ JOINT REQUEST TO CONTINUE THE OCOTBER 20, 2020
                  DEADLINE TO FILE SETTLEMENT/DISMISSAL DOCUMENTS
      Case 2:20-cv-00484-JAM-DB Document 11 Filed 11/02/20 Page 3 of 3


 1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4820-4457-8929.1
